PER CURIAM.
After a six-day trial, the jury rendered a verdict for defendant Taco Bell on plaintiffs claims for sexual harassment, retaliation and failure to pay overtime. The plaintiff appeals, arguing that the district court erred in its instructions to the jury and in granting defendant’s motion for judgment as a matter of law on one claim. After full consideration of the briefs, oral argument and the record before us, we find no reversible error in the trial or in *207the judgment based on the jury’s findings and answers to the special interrogatories.
AFFIRMED.